DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on July 29, 2021 has been entered.
Applicants' arguments, filed July 29, 2021, have been fully considered. Rejections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.


Election/Restrictions
Applicants elected Group I, claims 1-13, without traverse. Claims 14-26 remain withdrawn. Applicants canceled claim 2 with prejudice or disclaimer. Claims 1 and 3-13 are under current examination. 



Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
A terminal disclaimer has been filed over U.S. Patent No. 10,272,130. 


Claim Rejections - 35 USC § 112 – Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1 and 3-13 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that a joint inventor, at the time the application was filed, had possession of the claimed invention. Specifically, Applicants have not adequately described “a carrier that minimizes oxidation of the glutathione”. Applicants allege that support for the amendment can be found at [0046], which states, “deoxygenated water may be used during the manufacturing process as a carrier for the supplement”. 
Examiner disagrees that a disclosure of deoxygenated water as a carrier is sufficient to describe “a carrier that minimizes oxidation of the glutathione”. Applicants appear to be relying on the disclosure of a single species to represent the claimed genus. Based on this single species, a skilled artisan would not recognize that Applicants were in possession of the claimed genus. See MPEP 2163 stating “If a representative number of adequately described species are not disclosed for a genus, 


Claim Rejections - 35 USC § 112 – Indefinite
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 9 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which a joint inventor regards as the invention. The term "the carrier comprising deoxygenated water" in claim 9 appears to lack antecedent basis in the amended claims. 


Claim Rejections - 35 USC § 102 - Anticipation
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2-6, and 8-13 stand rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brown (U.S. 2014/0234397 – provided in IDS dated 4/23/2020).

    PNG
    media_image1.png
    261
    291
    media_image1.png
    Greyscale
Brown teaches the following specific embodiment. 
The instantly recited deionized water is interpreted as deoxygenated because heated water can hold less oxygen than colder water (See e.g. U.S. 2001/0046691 to Bailey [0036]). As such, the warmed water is considered deoxygenated. The liposome seals the composition from the outside environment thereby maintaining the state of the components, including the glutathione, in a reduced state.  The claims are anticipated. 


Anticipation Remarks
Applicants argue that Brown does not expressly or inherently describe the instantly claimed “a carrier that minimizes oxidation of the glutathione”. Brown discloses in paragraph [0038]: “a water mixture having water, glycerin, and glutathione were mixed and heated to, but not more than 50ºC”. Applicants note 
Examiner disagrees. Glutathione is an antioxidant in a reduced state. Adding it to deionized water results in a composition comprising an antioxidant in its reduced state and deionized water. The mixture is then heated to 50ºC, which releases oxygen from the water resulting in a composition comprising an antioxidant in its reduced state and deoxygenated water. Deoxygenated water is a carrier that minimizes oxidation of glutathione because by using deoxygenated water, very little oxygen is available in the water to convert the reduced glutathione to oxidized glutathione. Examiner notes that the present claims do not provide a standard for ascertaining what the carrier minimizes the oxidation of glutathione relative to. As such, the water from Brown is interpreted to meet the claims because water colder than that used in Brown water would hold more oxygen than the water of Brown. Therefore, the water of Brown minimizes glutathione oxidation relative to the use of colder water. 


Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 and 3-13 stand rejected under 35 U.S.C. 103 as being unpatentable over Brown (U.S. 2014/0234397 – provided as PG-Pub cite No.7 on IDS dated 4/23/2020).
Brown teaches a composition comprising liposomal reduced glutathione (lipGSH) [0008]. The lipGSH was nearly as effective at toxin removal as intravenous glutathione [0012][0017]. It can be absorbed through the nose, mouth, GI tract, transdermally, and via IV infusion [0018]. The concentration of the glutathione in the liposomes can be in a range from 3.3% w/w to 9% w/w or higher [0023]. An exemplary liposomal glutathione drink or spray contains 74.4wt% deionized water, 8.25wt% reduced glutathione and 
The solubility of gases in liquids is decreased as temperature increases, so after heating the water is considered deoxygenated. See indefinite rejection above.
A person having ordinary skill in the art formulating the composition of Brown would have found it prima facie obvious to choose from among the suitable components taught by Brown to predictably arrive at the instant claims. MPEP 2143(I)(A). The phrase “is prepared for” as used in claims 10-13 is indicative of an intended use, which is not given patentable weight. Nonetheless, as discussed above, Brown teaches all recited intended methods of administration.
With regard to the deoxygenated water, it would have been prima facie obvious to remove all oxygen from the composition to prevent degradation given Brown teaches storage in a sealed container with inert gas to prevent oxidative degradation.


Obviousness Remarks 
Applicants point to Brown at [0069] as disclosing: “[t]he composition may be provided in a sealed container, where the container also contains an inert gas to prevent oxidative degradation.” Brown does not otherwise disclose preventing oxidative degradation. Thus, Applicants request the rejection be withdrawn. 


Applicants argue that Brown does not teach or suggest a carrier that minimizes oxidation of the glutathione or substantially maintains the glutathione in its reduced state because: (a) a container and a carrier are not similar and (b) the skilled artisan would not reasonably conclude that all oxygen or even a substantial amount of oxygen should be removed to prevent degradation when other mechanisms for preventing degradation are provided and the mechanism asserted to be suggested is not disclosed explicitly or implicitly, and (c) Brown is not otherwise concerned with oxidative degradation with the exception of one isolated sentence.  
Examiner disagrees. Regarding (a), Applicants have not defined the recited carrier, so it is reasonably interpreted to include a container, inert gas, liposome, etc. Regarding (b) and (c), one disclosure of storing in a sealed container with an inert gas is sufficient to render such storage prima facie obvious to a skilled artisan.

Applicants argue that claim 1, as amended, does not allow for any degree of reduction of oxidation of the reduced glutathione; rather the carrier minimizes oxidation 
Examiner disagrees. Counsel appears to be providing a limiting definition for the term “minimize”. Generally, minimize means to reduce or keep to a minimum. Examiner notes that the instant specification does not define the term “carrier” and does not contain the word “minimize”, let alone in reference to an amount of oxidation permitted. Thus, the broadest reasonable interpretation of “minimize” is “to reduce”. Since Applicants have not defined a reference standard to which such reduction must occur, any reduction is considered sufficient. Sealing glutathione in a container with inert gas would be expected to reduce oxidation because an inert gas contains no oxygen. Applicants have provided no evidence to the contrary, so their argument is considered unpersuasive. For these reasons, the obviousness rejection is maintained. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 

Claims 1 and 3-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,806,768. Although the claims at issue are not identical, they are not patentably distinct from each other because the composition contains reduced glutathione and a carrier (i.e. an amino acid for increasing production of glutathione in the user (claim 11)). There is no evidence that the amino acid carrier oxidizes the reduced glutathione, so the patented composition appears to “substantially maintain glutathione in its reduced state”. 


Conclusion
No claims are allowed.


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C MILLIGAN at (571)270-7674.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ADAM C MILLIGAN/Primary Examiner, Art Unit 1612